DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and displaying data without significantly more. See Berkheimer (Fed. Cir. 2018). See Electric Power Group (Fed. Cir. 2016).
Claim 1 recites the following:
A method for processing application performance data, the method comprising: 
(i) collecting performance data for an application executing on a computing system; [Abstract idea of collecting data.]
 (ii) analyzing the performance data to identify a plurality of application phases for the application; [Abstract idea of analyzing data. ]
(iii) determining a relative weight for each of the identified application phases; [Abstract idea of analyzing data. ] and 
(iv) storing aggregated performance data for the application in a database, wherein the aggregated performance data comprises the identified application phases and their relative weights. [Abstract idea of analyzing data. ]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “application performance data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claimed invention takes a general approach and applies it to a choice application. This general approach can be applied to any method within or outside of computer technology, e.g., business method fault analysis. (“(W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’): Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 2 recites the following:
The method of claim 1, wherein (ii) further comprises identifying and storing a most performance limiting process type for each of the identified application phases.[Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “application performance data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 3 recites the following:
The method of claim 1, wherein the identified application phases are selected from the group comprising: CPU-bound, network-bound, and I/O-bound. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “application performance data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 4 recites the following:
The method of claim 1, wherein (ii) further comprises identifying and storing a plurality of the most performance limiting process types for each of the identified application phases. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “application performance data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 5 recites the following:
The method of claim 1, further comprising searching the database to identify similar applications based on the stored aggregated performance data. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “application performance data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 6 recites the following:
The method of claim 1, further comprising repeating (i)-(vi) for a plurality of different computing systems. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “application performance data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 7 recites the following:
The method of claim 6, wherein the plurality of different computing systems comprise bare metal and virtualized cloud instances. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “application performance data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 8 recites the following:
The method of claim 1, wherein the aggregated performance data comprises a performance spectrometer for each phase. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “application performance data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 9 recites the following:
The method of claim 1, wherein (ii) is performed by applying a deterministic algorithm. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “application performance data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 10 recites the following:
The method of claim 1, wherein (ii) is performed by applying a machine learning algorithm. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “application performance data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 11 recites the following:
The method of claim 1, wherein (ii) is performed by a sparse auto encoder (SAE) neural network. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “application performance data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 12 recites the following:
The method of claim 1, further comprising configuring performance monitoring on the computer system. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “application performance data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 13 recites the following:
A non-transitory, computer-readable storage medium storing instructions executable by a processor of a computational device, which when executed cause the computational device [Additional elements that do not amount to more than the judicial exception, i.e., processor, memory, etc. ] to: 
(i) collect performance data for an application executing on a computing system; [Abstract idea of collecting data.]
(ii) analyze the performance data to identify a plurality of application phases for the application; [Abstract idea of analyzing data.]
(iii) determine a relative weight for each of the identified application phases; [Abstract idea of analyzing data.] and 
(iv) store aggregated performance data for the application in a database, wherein the aggregated performance data comprises the identified application phases and their relative weights. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “application performance data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claimed invention takes a general approach and applies it to a choice application. This general approach can be applied to any method within or outside of computer technology, e.g., business method fault analysis. (“(W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’): Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). MPEP 2106.04(a)(2) Mental Processes.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53). MPEP 2106.04(a)(2) Mental Processes.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 14 recites the following:
The non-transitory, computer-readable storage medium of claim 13, wherein (ii) further comprises identifying and storing a most performance limiting process type for each of the identified application phases. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “application performance data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 15 recites the following:
The non-transitory, computer-readable storage medium of claim 13, wherein the identified application phases are selected from the group comprising: CPU-bound, network-bound, and I/O-bound. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “application performance data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 16 recites the following:
The non-transitory, computer-readable storage medium of claim 13, wherein (ii) further comprises identifying and storing a plurality of the most performance limiting process types for each of the identified application phases. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “application performance data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 17 recites the following:
The non-transitory, computer-readable storage medium of claim 13, further comprising searching the database to identify similar applications based on the stored aggregated performance data. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “application performance data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 18 recites the following:
The non-transitory, computer-readable storage medium of claim 13, further comprising repeating (i)-(vi) for a plurality of different computing systems. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “application performance data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 19 recites the following:
The non-transitory, computer-readable storage medium of claim 18, wherein the plurality of different computing systems comprise both bare metal and virtualized cloud instances. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “application performance data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim 20 recites the following:
The non-transitory, computer-readable storage medium of claim 13, wherein the aggregated performance data comprises a performance spectrometer for each phase. [Abstract idea of analyzing data.]
This judicial exception is not integrated into a practical application because the idea does not improve the claimed “application performance data” itself. The computer merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer system and generic units.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10, 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganapathi et al. (US 10,548,034).
Regarding claims 1 and 13, Ganapathi et al. disclose  a method and a non-transitory computer-readable storage medium storing instructions executable by a processor of a computational device, which when executed cause the computational device to: (i) collect performance data for an application executing on a computing system (Fig.1B, Fi.2, application performance emulator 140, Col.7, line 63-Col.8, line 18, Col.10, lines 56-66: A performance data store 208 is used to store performance data generated by the emulated application.); (ii) analyze the performance data to identify a plurality of application phases for the application (Fig.2,  a data analyzer 212, Col.11, lines 5-35); (iii) determine a relative weight for each of the identified application phases (Col.11, lines 31-35: performance improvement or degradation in different iterations of the app may be viewed before moving to the next phase of application development, given the generative model and assumptions of the data generation process.); and (iv) store aggregated performance data for the application in a database (Fig.2, data aggregator 204, performance data store 208, Col.10, lines 33-39: A data aggregator 204 may aggregate data values over a fixed period of time, Col.10, lines 56-57: A performance data store 208 is used to store performance data generated by the emulated application.), wherein the aggregated performance data comprises the identified application phases and their relative weights (Col.11, lines 5-35).
Regarding claims 2 and 14, Ganapathi et al. disclose identifying and storing a most performance limiting process type for each of the identified application phases (e.g. Col.11, lines 27-35: Other comparisons may be made, such as comparing end user experience and application performance across different combinations of geography and network types, and further comparing algorithms and/or source code in different versions of an app. In this way, performance improvement or degradation in different iterations of the app may be viewed before moving to the next phase of application development, given the generative model and assumptions of the data generation process).
Regarding claims 3 and 15, Ganapathi et al. disclose the identified application phases are selected from the group comprising: CPU-bound, network-bound, and I/O-bound (see Fig.2).
Regarding claims 4 and 16, Ganapathi et al. disclose identifying and storing a plurality of the most performance limiting process types for each of the identified application phases (e.g. Col.11, lines 27-35: Other comparisons may be made, such as comparing end user experience and application performance across different combinations of geography and network types, and further comparing algorithms and/or source code in different versions of an app. In this way, performance improvement or degradation in different iterations of the app may be viewed before moving to the next phase of application development, given the generative model and assumptions of the data generation process).
Regarding claims 5 and 17, Ganapathi et al. disclose searching the database to identify similar applications based on the stored aggregated performance data (Col.11, lines 5-12: A data analyzer 212 may make comparisons of performance data as well as aggregated performance data to determine an app performance under various network conditions. For example, the data analyzer 212 may determine that an app has a baseline performance when faced with average network conditions).
Regarding claims 6 and 18, Ganapathi et al. disclose repeating (i)-(vi) for a plurality of different computing systems (e.g. Col.4, lines 8-Col.5, line 12).
Regarding claims  7 and 19, Ganapathi et al. disclose the plurality of different computing systems comprise bare metal (Fig.5, Col.15, lines 16-23) and virtualized cloud instances (Col.12, lines 19-28).
Regarding claim 9, Ganapathi et al. disclose wherein (ii) is performed by applying a deterministic algorithm (Col.13, lines 61-64).
Regarding claim10, Ganapathi et al. disclose wherein (ii) is performed by applying a machine learning algorithm (Col.14, lines 1-9).
Regarding claim 12, Ganapathi et al. disclose configuring performance monitoring on the computer system (Fig.5, Col.15, lines 16-23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganapathi et al. (US 10,548,034) in view of Padmanabhan et al.  (US 2003/0114986 A1).
Regarding claims 8 and 20, Ganapathi et al. fail to disclose wherein the aggregated performance data comprises a performance spectrometer for each phase.
Padmanabhan et al. teach wherein the aggregated performance data (para. [0064]) comprises a performance spectrometer for each phase (para. [0042]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ganapathi et al. with the teaching of Padmanabhan et al. in order to provide  an aggregated network performance. (Padmanabhan et al., [0064]).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganapathi et al. (US 10,548,034) in view of Qin (US 2021/0201110A1).
Regrading claim 11, Ganapathi et al. fail to disclose wherein analyze the performance data to identify a plurality of application phases for the application is performed by a sparse auto encoder (SAE) neural network.
Qin teaches analyze the performance data to identify a plurality of application phases for the application (para. [0036])  is performed by a sparse auto encoder (SAE) neural network (para. [0096]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ganapathi et al. with the teaching of Qin in order to provide  methods and system for performing inference with a neural network (Qin, abstract).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862